Title: From George Washington to David Forman, 31 July 1781
From: Washington, George
To: Forman, David


                  sir
                     
                     Head Quarters Dobb’s Ferry 31st July 1781
                  
                  I have requested Capt. Dobb’s to assemble at Capt. Dennis’s in Baskenridge as soon as possible a Number of Pilots, who are to receive their further Instructions from you—Imidiately upon the Appearance of a Fleet near Sandy Hook, & you are satisfied it is the One we are expecting, you will please to give Orders to the Pilots to repair down where they may be at Hand to be improved as Occasion and Circumstances shall require.
                  I am very fearfull that you have met with more Trouble in establishg the Chain of Expresses than you expected—as I have not had the Pleasure of hearing from you since your first Favor of 23d inst. and I am informed from N. York that a Fleet with part of the Army of Lord Cornwallis from Virginia, arrived at that Place last Friday—my Anxiety to be early & well informed of the Enemy’s Movements by Water, induces me to wish to hear from you as often & as speedily as any material Circumstance renders it necessary.  I am sir Your most Obedient Servant
                  
                     Go: Washington
                  
               